Case: 4:17-cv-02498-AGF Doc. #: 155 Filed: 04/27/20 Page: 1 of 2 PageID #: 2106



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

SARAH MOLINA, et al.,               )
                                    )
           Plaintiffs,              )
                                    )
     vs.                            )             Case No. 4:17-CV-2498-AGF
                                    )
CITY OF ST. LOUIS, MISSOURI, et al. )
                                    )
           Defendants.              )

                                         ORDER

       This matter is before the Court on Defendants’ motion (ECF No. 151) to amend

the case management order (ECF No. 148). Specifically, Defendants request additional

time for discovery in order to (1) serve a subpoena on Scott Kampas for the production

of video recordings of the events of August 19, 2015, (2) obtain the production of Plaintiff

Christina Vogel’s medical records as relevant to her claim of emotional distress, and (3)

obtain production of Plaintiff Vogel’s contemporaneous written description of the event

of August 19, 2015.

       In support of their motion, Defendants explain their various discovery efforts and

describe their corresponding impediments allegedly due to non-cooperation by counsel

in this case and another involving Mr. Kampas. In response, Plaintiffs assert that

Defendants have not been diligent in pursuing these matters and thus lack good cause for

an extension. In reply, Defendants explain that they suspended discovery efforts while

the parties attempted mediation, and Plaintiffs recently requested a case management

amendment to which Defendants consented. Defendants also report that Plaintiff Vogel


                                              1
Case: 4:17-cv-02498-AGF Doc. #: 155 Filed: 04/27/20 Page: 2 of 2 PageID #: 2107



has now produced her contemporaneous writings and Mr. Kampas has been served, but

retrieval of Kampas’s videos will require the intervention of third-party technology

services.

       Upon review of the parties’ arguments and accompanying exhibits, and in light of

the overall record as it relates to case management developments in this case, the Court

finds that Plaintiffs position on the present motion is not constructive. Defendants’

request is reasonable and supported by good cause and will be granted.

       The parties are reminded to work together in good faith to advance and complete

discovery in this case. Any further extensions may necessitate a change in the trial date,

currently December 14, 2020.

       Accordingly, and for good cause shown,

       IT IS HEREBY ORDERED that Defendants’ motion (ECF No. 151) to amend

the case management order is GRANTED as follows:

            1. Discovery shall be completed by June 8, 2020.

            2. Any dispositive motions and motions under Daubert shall be filed by

               June 15, 2020. Responses shall be filed within 28 days (and no later than

               July 13, 2020), and any replies shall be filed within 14 days thereafter (and

               no later than July 27, 2020).



                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE

Dated this 27th day of April, 2020.



                                               2
